Case:20-12377-EEB Doc#:566 Filed:09/29/20                Entered:09/29/20 15:24:37 Page1 of 6




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO
                             Bankruptcy Judge Elizabeth E. Brown


 In re:                                               Case No. 20-12377 EEB
                                                      Chapter 11
 Sklar Exploration Company, LLC,
 Debtor.


 In re:                                               Case No. 20-12380 EEB
                                                      Chapter 11
 Sklarco, LLC,
 Debtor.

                                                      Joint Administered Under
                                                      Case No. 20-12377 EEB



                OBJECTION AND RESERVATION OF RIGHTS OF
       JF HOWELL INTERESTS, LP TO THE MOTION FOR CLARIFICATION OF
      ORDERS AND TO AUTHORIZE IMMEDIATE OFFSET OF JOINT INTEREST
                         BILLING OBLIGATIONS


          NOW INTO COURT, through undersigned counsel, comes JF Howell Interests, LP

 (“Howell Interests”), a creditor and party in interest, which makes this Objection to the Motion

 for Clarification of Orders and to Authorize Immediate Offset of Joint Interest Billing

 Obligations [Doc. 551] (the “Motion”) both Sklar Exploration Company, LLC (“Sklar

 Exploration” or “Debtor”).

                                  SUMMARY OF OBJECTION

          Howell Interests opposes the Debtor’s Motion because it fundamentally conflicts with the

 rights of the working interest owners, including Howell Interests, under the Joint Operating

 Agreements (“JOAs”) and because those very agreements, which provide reciprocal rights and

 duties between the working interest owners, including Howell Interests, and the operator, Sklar


                                                -1-
Case:20-12377-EEB Doc#:566 Filed:09/29/20                       Entered:09/29/20 15:24:37 Page2 of 6




 Exploration, have not yet been assumed by the Debtor-nor has the Debtor cured the defaults

 under those JOAs. It is patently unjust for the Debtor to be able to circumvent the provisions of

 the JOAs including the rights of the working interest owners, including Howell Interests, to

 object to some or all of the charges on a Joint Interest Billing (”JIB”) as allowed by the JOAs or

 to exercise the other contractual rights ceded to the working interest owners by the Debtor in

 those JOAs.

                                              BACKGROUND

           1.     Debtor, Sklar Exploration Company, LLC (“Sklar Exploration”) and Howell

 Interests are parties to various operating agreements in which Sklar Exploration serves as the

 operator of oil and gas properties while Howell Interests and others hold working interest

 ownership (collectively, the “Owners”) in those properties. A list of the various Participation

 Agreements and Joint Operating Agreements to which Howell Interests and Sklar Exploration

 are parties is set forth on the Exhibit “A” attached hereto. 1

           2.     Howell Interests has paid all of its JIBs and, even post-petition, is current on the

     payment of all of its JIBs. However, post-petition, numerous third party suppliers, vendors and

     contractors have filed liens against various wells, oil and gas leases and production for unpaid

     amounts incurred by Sklar Exploration but which Sklar Exploration failed to pay even though

     Sklar Exploration submitted those third party invoices to Howell Interests as part of the JIBs

     which Howell Interests paid. For example, RAPAD Well Service Company Inc. filed a “Notice

     of Perfection of Liens Pursuant to 11 U.S.C. Sec. 546(b)” [R. Doc. 461] claiming liens on

     numerous wells in Conecuh and Escambia Counties, Alabama securing the amount of not less

     than $248,485.00. However, Howell Interests has confirmed that Sklar Exploration issued JIBs

 1
   For convenience, the agreements listed on the Exhibit “A” are numbered to correspond to the number assigned to
 those contracts on the Schedule G filed by Debtors [Doc.#106]. Howell Interests reserves the right to supplement
 the list of agreements to which it and Sklar Exploration are parties through appropriate discovery.


                                                      -2-
Case:20-12377-EEB Doc#:566 Filed:09/29/20               Entered:09/29/20 15:24:37 Page3 of 6




 to Howell Interests for its pro rata share of each of the invoices included in the RAPAD lien and

 Howell Interests has confirmed that it timely remitted to Sklar Exploration its payment in full of

 its JIBs but apparently Sklar Exploration converted the funds and failed to pay the supplier,

 RAPAD. Howell Interests has confirmed that there are other lien claimants whose claims

 related to invoices to Sklar Exploration that were sent to Howell Interests in JIBs which Howell

 Interests paid but which Sklar Exploration apparently converted the funds and failed to pay the

 suppliers.

          3.    The full extent and amount of the conversion by Sklar Exploration of amounts

 paid by Howell Interests on the JIBs is not yet fully determined. However, Howell Interests

 believes, and asserts on information and belief, that the amount of the converted funds alone

 exceeds $50,000 and that the amounts necessary to fully discharge and settle the lien claims

 may substantially exceed that amount for Howell Interests.

        4.      Howell Interests continues to investigate its claims against Sklar Exploration

 and reserves the right to amend or supplement its claim in this case when information is

 produced by Sklar Exploration sufficient to quantify the full extent of the conversion of

 funds paid by Howell Interests on its JIBs but which Sklar Exploration converted for other,

 as yet unknown, purposes.

          5.    Nevertheless, Howell Interests does not agree that Sklar Exploration should be

 allowed to create and submit a JIB for services allegedly performed and allegedly paid and then

 automatically offset the JIB against Howell Interests revenues. This is particularly inappropriate

 when the JIBs routinely contain “adjustments” for prior periods. The JOAs and the COPAS rider

 are explicit in the allocation of rights and duties between both operator and working interest




                                               -3-
Case:20-12377-EEB Doc#:566 Filed:09/29/20                 Entered:09/29/20 15:24:37 Page4 of 6




 owners and there is no good reason to allow Sklar Exploration to ignore the contractual rights of

 the working interest owners under those JOAs.

          6.    While Sklar Exploration is currently serving as the operator, it has not been forced

 to assume or reject any of the JOAs and related agreements nor to cure its defaults thereunder. It

 would be grossly unfair and inequitable to allow the Debtor to circumvent the rights of the

 working interest owners under the JOAs through the Motion while at the same time presumably

 seeking to compel the compliance of the working interest owners to the same JOAs-which the

 Debtor has not even accepted- after curing its defaults. Indeed, the Debtor has not yet even

 produced the documents and information necessary to determine the extent of the pre- and post-

 petition defaults of Sklar Exploration under the JOAs.

                                          OBJECTION

        7.      Howell Interests objects to the Motion and the relief sought by Debtor.

                                 RESERVATION OF RIGHTS

        Howell Interests makes no admission of fact or law and reserves any and all rights,

 claims, objections, and defenses that may be available to them before this Court and any other

 court with competent jurisdiction over the parties and the matters at issue, including in

 connection with the motions listed above or any other related motions, pleadings, or orders,

 asserted liens and interests, and any other matters involving the administration of this case, the

 estate, and Howell Interests’ interests, any and all rights available to it under the Bankruptcy

 Code and applicable non-bankruptcy law. Howell Interests reserves any and all rights to

 supplement or amend this Limited Objection and at any hearing.

                                         CONCLUSION

        Howell Interests requests that the Court deny the Motion.




                                                -4-
Case:20-12377-EEB Doc#:566 Filed:09/29/20    Entered:09/29/20 15:24:37 Page5 of 6




 Dated: September 29, 2020

                                    Respectfully submitted,

                                    BRADLEY MURCHISON KELLY & SHEA LLC


                                    By:   /s/ David R. Taggart
                                          David R. Taggart (Texas Bar # 00793102)
                                    401 Edwards Street, Suite 1000
                                    Shreveport, Louisiana 71101
                                    Telephone: (318) 227-1131
                                    Facsimile: (318) 227-1141
                                    Email: dtaggart@bradleyfirm.com


                               --   Attorneys for JF Howell Interests, LP




                                     -5-
Case:20-12377-EEB Doc#:566 Filed:09/29/20                  Entered:09/29/20 15:24:37 Page6 of 6




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed on September 29, 2020.

 Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

 Parties may access this filing through the Court’s system.


                                                             /s/ David R. Taggart
                                                        OF COUNSEL




                                                  -6-
